USDC IN/ND case 3:20-cv-00916-RLM-MGG document 10 filed 01/04/21 page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

WENDY MEDBOURN,                       )
                                      )
       Plaintiff,                     )
                                      )       Case No.: 3:20-cv-00916
       v.                             )
                                      )
PEKIN INSURANCE,                      )
                                      )
       Defendant.                     )

                                 NOTICE OF SETTLEMENT

       Plaintiff Wendy Medbourn, by counsel, hereby notifies the Court that the parties have

reached a settlement of all claims pending in this matter. The parties are working out the details

of the terms of the settlement release agreement and drafting the settlement documents, and ask

the Court to vacate all of the deadlines and the telephonic Rule 16 preliminary pre-trial

conference scheduled for January 13, 2021 while the parties finalize the necessary settlement

documents. It is estimated the parties will fully perform their duties within thirty (30) days from

the date of this Notice and will file dismissal documents to fully conclude this matter

accordingly.


                                                     TAYLOR DeVORE & PADGETT, P.C.


                                                     /s/ David L. Taylor
                                                     David L. Taylor
                                                     Attorney No.: 11338-49


                                                     /s/ Jerry M. Padgett
                                                     Jerry M. Padgett
                                                     Attorney No.: 27282-49
USDC IN/ND case 3:20-cv-00916-RLM-MGG document 10 filed 01/04/21 page 2 of 2


TAYLOR DeVORE & PADGETT, P.C.
Keystone Office Park
3003 East 98th Street
Suite 201
Carmel, IN 46280
Phone: (317) 228-9910
Fax: (317) 228-9972
dtaylor@taylorlitigation.com
jpadgett@taylorlitigation.com
Attorneys for Plaintiff,
Wendy Medbourn



                                            CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of January, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which sent notification of such filing to
the following:

Grover B. Davis
James T. Flanigan
Scott S. Mandarich
McCLURE & DAVIS
251 E. Ohio Street
Suite 915
Indianapolis, IN 46204-2133
gbdavis@gbd.law
Attorneys for Defendant,
Pekin Insurance

                                                                   /s/ Jerry M. Padgett
                                                                   Jerry M. Padgett
                                                                   Attorney No. 27282-49

TAYLOR DeVORE & PADGETT, P.C.
Keystone Office Park
3003 East 98th Street
Suite 201
Carmel, IN 46280
Phone: (317) 228-9910
Fax: (317) 228-9972
dtaylor@taylorlitigation.com
jpadgett@taylorlitigation.com
Attorneys for Plaintiff,
Wendy Medbourn


                                                               2
Z:\Medbourn, Wendy\Roof Case\Notice of Settlement 01lrb.docx
